Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2020 has been entered.
Claims 42, 44-45, 48-53, and 55 are pending in the application. Claims 42, 50, and 52 were amended in the claim set filed March 26, 2020. Claims 44, 45, 48 and 49 are withdrawn from further consideration as being drawn to a nonelected invention and species. Claims 42, 50-53 and 55 will presently be examined to the extent they read on the elected subject matter of record.
The examiner notes that the claim set examined was presented on March 26, 2020. It is noted that a new set of claims with updated claim identifiers should be submitted with each submission. Therefore, claims 42, 50 and 52 should have been identified as (Previously Presented).

Status of the Claims
The rejection of claims 42, 50-53, and 55 under 35 U.S.C. 103 as being unpatentable over Rodriguez-Kabana et al. (US 2006/0089263) as evidenced by the 2-is maintained.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 42, 50-53, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Kabana et al. (US 2006/0089263) as evidenced by the 2-Ocetnal Compound Summary (PubChem) and The Industrial and Consumer Specialties Crop Protection Brochure (2014, Crop Protection, Clariant).  Rodriguez-Kabana et al. cited by Applicant on the IDS dated 12/30/2018.

Applicant’s invention
	Applicant claims a composition comprising: (a) synthetic trans-2-octenal, (b) non-ionic or anionic surfactant, and (c) soil. Applicant claims a method of killing a nematode, a fungus or a weed, reducing growth of said nematode, said fungus or said weed, or reducing overall damage to a plant or a plant part caused by said nematode, said fungus or said weed, comprising exposing said nematode, said fungus or said weed, to a composition comprising synthetic trans-2-octenal and non-ionic or anionic surfactant, thereby killing said nematode, said fungus or said weed, reducing growth of said nematode, said fungus or said weed, or reducing overall damage to a plant or a plant part caused by nematode or said weed. Applicant claims a method for soil planting, comprising the consecutive steps of: (a) inoculating said soil, comprising contacting said soil with trans-2-octenal, and (b) planting a plant or a seed, thereby soil planting.
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
	Rodriguez-Kabana et al. teach a method for controlling pests and weeds on or around plants, comprising the steps of: providing as an active compound an olefinically unsaturated lower alkyl aldehyde having the formula
    PNG
    media_image1.png
    60
    137
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    139
    510
    media_image2.png
    Greyscale
 (page 2, 1.1 2D Structure). Rodriguez-Kabana et al. teach in claim 8 the method of claim 1 wherein about 75 pounds to about 800 pounds of said active compound per acre of soil is applied to the soil (page 2, paragraph 25; page 7, claim 8). Rodriguez-Kabana et al. teach that it would be apparent to one skilled in the art that the adjuvants may be used in combination with one or more of the active enal compounds of the present invention (page 3, paragraph 30). Rodriguez-Kabana et al. teach the aqueous solution containing the active ingredient applied to plants, plant seeds, weeds or soil around the area in which plant grow may also contain other adjuvants commonly utilized in agricultural compositions, such as spreading agents and penetration aids (page 3, paragraph 28). Rodriguez-Kabana et al. teach control of nematodes including Meloidogyne javanica (page 4, paragraph 34). Rodriguez-Kabana et al. teach soil was collected from a cotton field. The soil was mixed 50:50 by volume, with washed fine siliceous river sand and the 
Difference between the prior art and the claims
(MPEP 2141.02)
	Rodriguez-Kabana et al. do not explicitly disclose examples of the use of synthetic trans-2-octenal in the methods or the examples of a composition comprises (a) synthetic trans-2-octenal, (b) nonionic or anionic surfactant, and (c) soil. 
	
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Rodriguez-Kabana et al. and use synthetic trans-2-octenal in the methods taught.  Rodriguez-Kabana et al. teach a method for controlling pests and weeds on or around plants, comprising the steps of: providing as an active compound an olefinically unsaturated lower alkyl aldehyde having the formula
    PNG
    media_image1.png
    60
    137
    media_image1.png
    Greyscale
, where R may be hydrogen or a straight chain alkyl radical having 1 to 5 carbon atoms; admixing an effective amount of said active compound with water to form an aqueous solution; and applying the aqueous solution to plants, plant seeds, weeds or soil around the area in which the plants grow. Rodriguez-Kabana et al. also teach soil collected from a cotton field was mixed 50:50 by volume, with washed fine siliceous river sand and the mixture. The compounds were applied to the soil in the bags and after thorough mixing with the treated soil was transferred to plastic pots. Rodriguez-Kabana et al. teach in example 1 covered pots were placed on a greenhouse table and after 10 days the bags were removed and soil samples for nematode analyses were collected from each pot. The pots were planted with “Young” soybean (5 seed/pot). Soybean plants were grown for 8 weeks when they were removed. This is a method for soil planting, comprising contacting the soil with the active compound and planting a plant in the soil. One of ordinary skill in the art would have been motivated to use synthetic trans-2-octenal in the methods taught by Rodriguez-Kabana et al. because when R is 5 carbon atoms, the compound is trans-2-octenal. This is evidenced by the PubChem Compound Summary of 2-Octenal. Trans-
    PNG
    media_image2.png
    139
    510
    media_image2.png
    Greyscale
. As such, since Rodriguez-Kabana et al. specifically teach the compounds wherein the olefinically unsaturated lower alkyl aldehyde having the formula 
    PNG
    media_image1.png
    60
    137
    media_image1.png
    Greyscale
having 5 carbon atoms provide a method for controlling pests and weeds, including nematodes, one of ordinary skill in the art would have been motivated to use the compound, which is trans-2-octenal (2-octenal) with are reasonable expectation of success. 
	In addition, Crop Protection teaches various emulsifiers including Emulsogen brands, such as Emulsogen EL 200, Emulsogen EL 300 LM and Emulsogen ELO 200, which are all nonionic (page 13, Emulsifier (nonionic)).
It would have been prima facie obvious for one of ordinary skill in the art to use the trans-2-octenal as the enal in a composition comprising an nonionic surfactant and soil (after application to the soil),  because the reference teaches the R substituent is selected from a limited number of substituents, a straight chain alkyl radical having 1 to 5 carbon atoms. The trans 2-octenal is one of  the listed possible compounds that is a homolog to the reference’s claimed composition and working example. Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.). It would have been prima facie obvious to substitute one of the disclosed enal species (trans-2-octenal) in the example of using trans-2-propenal to achieve the predictable result of generating a nematicidal composition, and using the composition to treat plant (or soil) as expressly taught in Rodriguez-Kabana. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combining the teachings of Rodriguez-Kabana et al. and Crop Protection to use a non-ionic surfactant with synthetic trans-2-octenal and soil. Rodriguez-Kabana et al. teach that spreading agents and penetration aids are used in the composition. Rodriguez-Kabana et al. also teach that one of ordinary skill in the art would find it apparent that adjuvants are used with the active enal compounds. One of ordinary skill in the art would have been motivated to use a nonionic surfactant in the composition because Rodriguez-Kabana et al. further teach emulsifiable concentrates (EC’s) were prepared for all three compounds containing 10% (w/w) emulsogen. The EC’s were used to make aqueous emulsions containing 2.5% active ingredient; these emulsions were then used to deliver the compounds to soil. While emulsogen is classified as a nonionic emulsifier, as evidenced by Crop Protection, it is known in the art that many emulsifiers are also surfactants. Since Rodriguez-Kabana et al. teach that adjuvants are used in the compositions and demonstrate the use of a known non-ionic emulsifier (Emulsogen) in a composition mixed with soil, it would have been obvious to 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed October 26, 2020 have been fully considered but they are not persuasive. Applicant argues that the Declaration filed under 37 C.F.R .1.32 by Prof. David Ezra further establishing that the current claims which read on soil, a surfactant, a plant, and synthetic trans-2-ocetenal composition. Applicant argues that one skilled in the art would interpret the term “alkyl radical” according the definition from IUPAC. Applicant argues that the skilled artisan would not be motivated to utilize a long chain enal. 
The Response to the Declaration will be addressed in the Response to the Declaration. 
In response to Applicant’s argument, the definition regarding “alkyl radical” was provided in response to Applicant’s assertion that the alkyl radical taught in Rodriguez-Kabana et al. do not read on an alkyl with 1-5 Carbons. Despite the definition provided by the IUPAC for an alkyl and an alkyl radical, the alkyl radical with 1 to 5 carbons taught by Rodriguez-Kabana et al. read on trans-2-pentenal, 
    PNG
    media_image3.png
    81
    127
    media_image3.png
    Greyscale
, wherein 
    PNG
    media_image2.png
    139
    510
    media_image2.png
    Greyscale
, wherein R is an alkyl radical with 5 carbons. 
Regarding Applicant’s argument that the skilled artisan would not be motivated utilizing a long chain enal, even though the compound is not exemplified in the examples, it falls within the scope of the “enal” compounds taught by Rodriguez-Kabana et al. and would be readily envisaged by one skilled in the art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicant argues that the teachings of Rodriguez-Kabana are solely directed to applying an aqueous solution comprising any of the claimed compounds to the area under cultivation. In response to Applicant’s argument, Rodriguez-Kabana et al. teach that spreading agents and penetration aids are used in the composition. Rodriguez-Kabana et al. also teach that one of ordinary skill in the art would find it apparent that adjuvants are used with the active enal compounds. One of ordinary skill in the art would have been motivated to use a nonionic surfactant in the composition because Rodriguez-Kabana et al. teach emulsifiable concentrates (EC’s) were prepared for all three compounds containing 10% (w/w) emulsogen. The EC’s were used to make aqueous emulsions containing 2.5% active ingredient; these emulsions were then used to deliver the compounds to soil. While emulsogen is classified as a nonionic emulsifier, as evidenced by Crop Protection, it is known in the art that many emulsifiers are also surfactants. Since Rodriguez-Kabana et al. teach that adjuvants are used in the 
Response to Declaration
The declaration under 37 CFR 1.132 filed October 26, 2020, is insufficient to overcome the rejection set forth in the Office action because: the data is not compared to the closest prior art and there is no data for review. The closest prior art of record is Rodriguez-Kabana et al. The data is not compared to Rodriguez-Kabana et al. The information provided in the Declaration indicates that compositions comprising trans-2-octenal, non-ionic or anionic surfactant and soil dramatically reduced the desired anti-phytopathogenic activity, as compared to a composition with a cationic surfactant. Since there in no hard data, the purported dramatic reduction cannot be determined or verified.
	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDRIAE M HOLT/Examiner, Art Unit 1616    
                                                                                                                                                                                                                                                                                                                            
/SUE X LIU/
Supervisory Patent Examiner, Art Unit 1616